Grace, J.
(dissenting). It is our theory of this case, that the decree of divorce was absolutely void, and that it was of no- effect. It is also our theory that the court had no jurisdiction to enter the decree. If this be true, it is of no force or effect, and should be wholly disregarded.
There is no objection to the general rule, that where the court has jurisdiction of the parties and the subject-matter of a particular case, its judgment, until reversed or annulled in some proper proceeding, is not open to attack or impeachment in an collateral action or proceeding, on account of errors or irregularities not affecting jurisdiction.
Our objection in this case will be directed to the claim or contention, that the trial court had no jurisdiction to hear or determine proceeding in divorce or render a decree therein. It is, we think, generally admitted that irregularity in'process, or in the manner of service, and other such matters as might have been set up by way of defense, are not sufficient to permit a decree or judgment to be attacked collaterally.
These principles, however, have no application where the judgment is wholly void. It may be well at this point to set forth that part of the plaintiff’s complaint as set forth in the majority opinion, for the purpose of directing special attention to it. We do not think it necessary to set forth the complaint in full.
“That prior to said trial the defendant had wilfully, fraudulently, and unlawfully colluded with and corrupted and bribed the presiding judge to decide and determine the material issues in the action, in defendant’s favor; that prior to such trial the defendant had paid to said judge the sum of $1,500, and that it had been arranged and agreed between the said defendant and said judge that, upon the conclusion of the trial, a decree should be entered in favor of the defendant. That the said de*19fendant had also approached, tampered with, and influenced W. F. Cochrane, one of plaintiff’s attorneys, to disparage plaintiff’s cause, after the decision of the trial court, and to advise the plaintiff not to appeal from said decree. That at the conclusion of the trial the judge, acting in accordance with the understanding between him and the defendant, made findings of the fact and conclusions of law, and ordered the entry of decree in said action in which' it was found that, all the allegations of defendant’s complaint were abundantly supported by the. evidence; that his application for a divorce was sustained upon all the grounds alleged in the complaint, and that defendant should be granted a divorce upon the grounds stated in his complaint. That, “in accordance with said findings of fact, conclusions of law, and order for judgment, made and entered as aforesaid, a decree of said district court was entered of record on the 27th day of January a. d. 1909, and is now of record therein wholly unreleased, unmodified, and unchanged.” That the evidence offered by the plaintiff on the trial of such divorce action “was in all respects abundantly sufficient not only to refute and defend against disputed allegations of defendant’s complaint, but to fully maintain the allegations of plaintiff's counterclaim and cross complaint;” that in deciding the case the trial judge, influenced by defendant’s corrupt bargaining, disregarded the evidence introduced by the plaintiff, and gave no weight or credit thereto, and made his findings, conclusions, and order for judgment not in accordance with the weight of the evidence, or the right and justice of the cause, but in conformity with his previous arrangement with the defendant. That after the entry of said decree her attorney, one W. F. Cochrane, was left in entire, charge of the case; that said attorney disparaged and discouraged an appeal; and that when an appeal to the supreme court was ordered by the plaintiff, and said attorney,' in conformity to the corrupt influence, premises, and bribery of said defendant, proceded so indifferently and in a manner so slack and negligent that said appeal was dismissed by the supreme court, without a review of the merits of the said appeal. That if said action had been tried and disposed of justly and impartially, without the exercise of undue influence upon the presiding judge of said court, or upon the plaintiff’s attorney, she has reason to believe and does believe that, properly placed upon a preponderance of the evidence introduced, plaintiff would have been given a divorce from said defendant, and awarded a proportion of said property accumulated during the marriage of plaintiff and defendant, to the sum of at least $300,000.”
*20' Further allegations of the complaint are set forth in the majority opinion. To the complaint a demurrer was interposed. It is a well-settled rule of pleading, that the demurrer admits all the allegations of the complaint, well pleaded. That is, that all such allegations of the complaint must be taken as true.
For the purposes of this appeal, the demurrer admitting the allegations of the complaint which sets forth the fraud and bribery of the trial judge, and the fraud of the attorney, the situation is practically the same as if a trial had been had upon those questions, and it had been found, as a fact, by a trial court, that the trial court before which the trial occurred had been guilty of fraud and bribery, as alleged in the complaint, and one of the attorneys guilty of fraud, as there alleged. With this situation confronting us, it is well to consider the question of jurisdiction. That question, as presented here, is an abstruse one. It is one, as it presents itself here, that is quite difficult of comprehension and solution.
“The supreme power in each civilized state enacts general laws declaring and fixing the rights of persons under its dominion. It then establishes judicial tribunals for the purpose of declaring and fixing such rights in particular cases. The power given by law to the tribunal to declare and fix such rights is called its jurisdiction. Jurisdiction is simply power.” VanFleet, Collateral Attack, § 58.
Jurisdiction is the power to hear, determine, and give judgment, not corruptly, but honestly. It was not intended by the Constitution, that the powers delegated to the courts could be used corruptly, and in matters which come before them they have no power to act corruptly. They may decide a case rightly or wrongly, and still their proceedings and the judgment entered may be valid, but this is far from admitting that a court may act in a given matter, in a corrupt manner and from a corrupt motive, and still render a valid judgment. This cannot be. It is against public policy.
“Every litigant, including the state in criminal cases, is entitled to nothing less than the cold neutrality of an impartial judge.” 15 R. C. E. 539-
It should be admitted, it would seem, that a trial court which is interested in the case would be wholly disqualified to hear, try, and determine and render judgment in the same. Of course, if the allegations of the complaint are true, and here they must be assumed to be true, the trial court in this case was getting $1,500 for deciding the case in defendant’s favor; that, of course, constituted an interest in the litigation.
*21It was held in one case that, where the brother of the trial court was one of the leading attorneys in the case, and the matter was to determine his right to certain attorney’s fee, and the trial court ordered $150 counsel fees in his favor, the pecuniary interest of the attorney, in the result of the case, disqualified the judge. Roberts v. Roberts 115 Ga. 259, 90 Am. St. Rep. 108, 41 S. E. 618.
Cooley, in his Constitutional Limitations, p. 507, says: “There is also a maxim of law regarding judicial action which may have an important bearing upon the constitutional validity of judgments in some cases. No one ought to be a judge in his own cause; and so inflexible and so manifestly just is this rule, that Lord Coke has laid it down that even an act of Parliament made against natural equity, as to make a man a judge in his own case, is void in itself. This maxim applies in all cases where judicial functions are to be exercised, and excludes all who are interested, however remotely, from taking part in their exercise. It is not left to the discretion of a judge, or to his sense of decency, to decide whether he shall act or not; all his powers are subject to this absolute limitation; and when his own rights are in question, he has no authority to determine the cause. To empower one party to a controversy to decide it -for himself is not within the legislative authority, because it is not the establishment of any rule of action or decision, but is a placing of the other party, so far as that controversy is concerned, out of the protection of the law, and submitting him to the control of one whose interest it will be to decide arbitrarily and unjustly.
“Nor do we see how the objection of interest can be waived by the other party. If not taken before the decision is rendered, it will avail in an appellate court; and the suit may there be dismissed on that ground. The judge acting in such a case is not simply proceeding irregularly, but he is acting without jurisdiction. And if one of the judges constituting a court is disqualified on this ground, the judgment will be void, even though the proper number may have concurred in the result, not reckoning the interested party.

“Mere formal acts necessary to enable the case to be brought before a proper tribtcnal for adjudication, an interested judge may do; but that is the extent of his power.”

It is a familiar principle, that a judge cannot sit in the trial of his own case. It cannot be said that, in view of the allegations in this complaint, the trial judge did not have an interest in this casé. Indeed, the principle here involved reaches much further than that. Assuming the allegations *22of the complaint to be true, he had an interest of $1,500 in the litigation, —that is, he was to receive that upon a favorable termination of it, and he could terminate it favorably because he was judge in the case of both the law and the fact, and had agreed to decide the case in defendant’s favor. Thus, the plaintiff’s rights were wholly ignored, disregarded, and given no consideration.
It is our contention, assuming or regarding the allegations of the complaint as true, that the very moment the court agreed to receive the $1,500 for deciding the case in favor of the defendant, its power absolutely ceased. Its jurisdiction was at an end.
We will assume a case where the court has jurisdiction of the subject-matter and of the person, and the issues are joined. It will be conceded, in such circumstances, that the court has jurisdiction, but, if one of the parties makes and files an affidavit of bias or prejudice against the judge, his jurisdiction immediately ceases. He cannot take another step in the proceeding which will affect the rights of the parties. It will thus be seen that the jurisdiction may be acquired, and in certain circumstances may again depart, without the trial court having any authority or power to retain it.
In this jurisdiction, where such an affidavit is filed, it is not necessary to give any reasons, or produce any evidence of the bias or prejudice of the judge. A simple affidavit of bias or prejudice terminates the power of the judge. Of course, the charge here involved is not bias or prejudice, but corruption of the trial court by bribery; and where that is shown to exist, it just as effectively terminates the power of the court to proceed in the matter before him,-as in the case of the filing of an affidavit of prejudice, and this, by reason of § 22 of ohr Constitution, which, so far as material here, is as follows:
“All courts shall be open, and every man for any injury done him in his lands, goods, person, or reputation shall have remedy by due process of law, and right and justice administered without sale, denial, or delay.” This provision of our Constitution is self-executing. Similar constitutional provisions in other state Constitutions have been so held. Rea v. State 3 Okla. Crim. Rep. 276, 139 Am. St. Rep. 954, 105 Pac. 385.
In that case the question was an affidavit of prejudice against the judge, or a motion for a change of judge, which was overruled, on the theory that the same was filed after the witnesses in the case had been summoned. The court .there said: “This requires a consideration of § 15 of Bunn’s Constitution of Oklahoma, which is as follows: “The courts of *23justice of the state shall be open to every person, and speedy and certain remedy afforded for every wrong and for every injury to person, property, or reputátion; and right and justice shall be administered without sale, denial, delay, or prejudice.” Substantially the same clause is contained in the Constitution of Idaho. . This provision came before the supreme court of that state for consideration in the case of Day v. Day, 12 Idaho, 556, 86 Pac. 531, 10 Am. Cas. 260, and the court said: “It is contended by counsel for appellant that under the provisions of § 18, art. 1, Constitution of Idaho, ‘the people have prohibited a court from trying a case in which he is prejudiced by or for either party.’ Said section is as follows: ‘Courts of justice shall be open to every person, and a speedy remedy afforded for every injury of person, property, or character, and right and justice shall be administered without sale, denial, delay, or prejudice.’ They also cite paragraph 40 of the Magna C-harta, which reads: ‘To none will we sell; to none will we deny or delay right or justice.’ They contend through that constitutional provision that the people have declared that justice shall be administered not only without sale, without denial, and without delay, but also without prejudice, and contend that the legislative power to pass laws regulating the change of venue is limited by constitutional provisions respecting the subject. 4 Enc. Pl. & Pr. p. 377. It is contended that said section of the Constitution is self-acting, self-executing, and requires no legislative provision for its enforcement, and cannot be abridged or modified by any legislative or judicial act. There is no question but what said provision is self-operating, and it is regarded as settled in this country that all negative or prohibitive clauses in a Constitution are self-executing. [Citing cases] * * * The legislature neither by neglect to act nor by legislation can nullify a mandatory provision of the Constitution. * * * Can it be contended, in the face of the command of said provision of our Constitution, that the legislature could legally declare that the bias and prejudice of a judge should be no cause for a change of venue? I think not. And if, in the face of that provision, the legislature neglects to specify in a statute that the prejudice of the judge is a ground for a change of the place of trial, then the very object and purpose of that provision of the Constitution may be nullified and set at naught. Regardless of the statutory provision, where such a state of facts appears as in the case at bar, and a change of place of trial is demanded because of the prejudice of a judge, a change ofi venue, or at least of judges, should be granted to preserve from discredit the judiciary of the state."
*24It will be noticed that the Constitution of Idaho provided that “right and justice shall be administered without sale, denial, delay, or prejudice,” and that the legislature has neglected to specify in the statute that prejudice of the judge is a ground for a change of the place of trial, and the court held that it was error of the trial court not to grant a change of the trial, notwithstanding the omission in the law above referred to, for the reason that not to do so was in contravention of that section of the Constitution of that state thereunder consideration.
If that reasoning is correct — and we see no weakness in it — it is just as applicable here, where, in the state of the pleadings by demurrer to the complaint, it is admitted that justice has been sold, and where there is no law providing in these circumstances, that the trial court shall thereafter not have jurisdiction, as it was in the Idaho case, to prejudice where there was no law which specified that prejudice shall be a ground for a change of venue.
In this state we have no statute of which we are cognizant, which provides that, where a court is bribed or makes a sale of justice in judicial proceedings, that its jurisdiction ceases as soon as those acts occur. But surely no law is needed. Section 22 of our Constitution is self-executing. It is thus sufficient in itself for the prevention of evils mentioned therein. By its very provisions no court has any power to do anything therein prohibited, and courts have jurisdiction to administer justice only, in harmony with the true intent thereof.
We are of the opinion that the decree of divorce was absolutely void and of no effect, for the reason that, assuming the allegations of the complaint as true, it was procured by bribery, and the trial court had no jurisdiction to render it. It was of no validity or verity, in the face of this record. Hence, this proceeding is not a collateral attack, for a collateral attack implies a valid judgment or decree, which does not exist in this case.
A judgment absolutely void is not made valid by the lapse of time. Heffner v. Gunz, 29 Minn. 108, 12 N. W. 342; Feikert v. Wilson, 38 Minn. 341, 37 N. W. 585; McNamara v. Casserly, 61 Minn. 335, 63 N. W. 880.
If the demurrer in this case were overruled, which it should be, and the defendant should thereafter interpose his answer, and the case thereafter proceeded to trial in the ordinary way upon the issues thus formed, it is manifest that, before plaintiff could recover the damages claimed, she would be required to prove, by competent testimony, the allegations *25of her complaint. She would be required to prove that the trial court was bribed; that it committed fraud. She would be required to prove that the attorney referred to in. the complaint committed fraud. We believe that law and justice require that she should have that opportunity.
Assuming the allegations of the complaint to be true, it would appear that the trial court closed the doors of justice to her, and this, in defiance of § 22 of our Constitution, which requires that all courts shall be open ; that every man, for an injury done him in his lands, goods, person, or reputation, shall have remedy by due process of law. There was no due process of law in the trial court, if, as charged by the complaint, that trial court was bribed for $1,500 to decide the case in defendant’s favor. That court was not' open, but closed.
It seems so far, that this court, by inadvertence and failure to fully comprehend and consider the seriousness of the charges of the complaint, and by, in effect, holding that a void judgment is made valid by the lapse of time, has, in effect, closed the doors of justice to this court to plaintiff. They have, in effect, said to her, “For the injuries you have sustained, for the loss of your share of the community property, for the humiliation and suffering you have endured, notwithstanding § 22 of the Constitution, this court and no courts are open to you, but all are closed. You have no remedy, notwithstanding that your complaint charges that the trial court was bribed to decide the divorce proceeding for defendant, and notwithstanding that the demurrer interposed to that complaint admits all the allegations and charges of the complaint well pleaded.”
How can this plaintiff go hence, except with the belief that she has been granted injustice and no protection for her sacred rights of person and property, and this from those very tribunals she, no doubt, in common with all true citizens, has been taught all her life, to revere?
Of course, it is astounding that a charge of bribery should be made against one holding a high and responsible judicial position. Other judicial officers who are called upon, in the discharge of their duties, to consider such a charge when presented to them in due course of law, are apt to rebel at the thought that such a charge could be thought of. However, judicial officers are only men, mere human'beings, who, after -they enter on the discharge of their high duties, retain the same frail human nature they possessed before they were elevated to that high and responsible position.
Judicial officers, as a class, perhaps have no higher degree of integrity than the average of any other class of public officers, whose duties *26are different in nature, and who are called upon to discharge such official duties, in the interest and to the benefit of the public.
Before judicial officers became such, they were lawyers, and their integrity as judicial officers will not likely be of any higher degree than that possessed by them while they were discharging the office of an attorney and counsel at law.
Man was created in the image and likeness of God, but when he becomes a judicial officer, he does not take on any additional attributes of Divinity. He is yet a mere, man, so that it is possible for one invested with the powers of a judicial officer to depart from the paths of rectitude, righteousness, and integrity. If one invested with the high powers of a judicial officer should, in a moment of weakness, depart from the paths of integrity, in the discharge of his duty, to such an extent that his act becomes a venal one, and thus place a stain upon the robe of ermine with which the authority of the Constitution and the power of the people have draped his person, other judicial officers and tribunals will draw no nearer perfection, will become no stronger in the distribution of justice, if, by choice language, fine phrases, and subtle reasoning, they seek to excuse the weakness of their brother judicial officer.
It is to the credit of the judiciary, that actual venality is seldom charged, and perhaps this is by reason that the judiciary of past centuries have taken extra precaution never to exculpate any material venal infraction of judicial integrity. It may be that judicial officers cannot wholly shake off the effects of the environment with which they were surrounded prior to’ the time they were elevated to the high position of a judicial officer. If prior to their elevation, and during a professional career as attorneys, they were engaged in defending great corporate interests; or had been continually defending or participating in litigation that affected any other particular class of persons, and, professionally, they had always lived, moved, and acted in that environment; it is possible that when they assume to discharge the duties of a high judicial position, to which they may have been elevated, and however honestly and fairly they may endeavor to discharge their duties, that, perhaps, unconsciously, they may be influenced by the unseen power of their previous environment. But, in this, while there may be a weakness in the judicial officer, there is no venality. In his heart, soul, and conscience, he is honest, as a man and a judicial officer, and an honest man is one of the noblest works of God,
The judicial officer, in enunciating decrees and rendering judgment, *27is, so to speak, invested with an atom of Divinity, by which, for a brief moment of time, he is authorized to exercise an attribute of the Omnipotent, but, after all, his decrees and judgments are, in their nature, interlocutory. They may be final, so far as time is concerned, but are not so for eternity. For, finally, the actions of men, including the decrees and judgments of courts, must pass a final review before a final tribunal of justice, whose Judge cannot err, whose Decree will pronounce justice, and there, no doubt, the majority opinion will be overruled.